840 F.2d 10Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.CLIO FARM EQUIPMENT COMPANY, INC., Plaintiff-Appellee,v.Elizabeth W. MCINNIS, as Executrix of the Estate of L. AllenMcInnis, Elizabeth W. McInnis, individually,Defendants-Appellants,andUnited States of America, et al, by the U.S. Small BusinessAdministration, Defendant.
No. 87-3533.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1987.Decided Nov. 5, 1987.

Elizabeth W. McInnis, appellant pro se.
Walker DuVall Spruill, Turner, Padget, Graham & Laney, PA, for appellee.
Before MURNAGHAN, ERVIN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Elizabeth W. McInnis appeals from the district court's denial of relief under Fed.R.Civ.P. 60(b) and 28 U.S.C. Sec. 2202.  The district court found, after a hearing, that the motion was untimely under Rule 60(b)(1)-(3) and that the arguments raised in the motion did not warrant disturbing the judgment entered in her favor under either Rule 60(b)(6) or Sec. 2202.  We agree and accordingly find neither error nor abuse of discretion in the district court's denial of the motion.    United States v. Williams, 674 F.2d 310 (4th Cir.1982).


2
We dispense with oral argument because the dispositive issues recently have been decided authoritatively and affirm the judgment of the district court.


3
AFFIRMED.